Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose  calculating the crash risk index CI within each control step and activate the collaborative controlling method of variable speed limit and ramp metering when the crash risk index exceeds the threshold of the crash risk index; 2) executing a multiple-ramp metering strategy, determine the ramps to be controlled and the start-up time for the ramp metering, and calculate an integrated ramp regulation rate h’i(k); and 3) executing a variable speed limit strategy to obtain the displayed speed limit value for a segment downstream of the cluster and adjust a ramp regulation rate, mainline desired speed and mainline speed of the segment for the next time period accordingly, wherein the goal is to minimize the crash risk of a vehicle group in the following period, and an optimal combination of speed limit and ramp metering rate of the segments to be passed in the next period are obtained in the context as claimed.

The closest prior art of Isaji et al. (US 20080074246 A1)  fails to anticipate or make obvious the claimed invention.
Isaji et al. discloses A collision determination apparatus detects a current value of a lateral acceleration of a subject vehicle for calculating a collision risk index, and the collision risk index is used to determine the risk of collision of the subject vehicle with a front object. As the collision risk index takes the lateral acceleration of the subject vehicle into account, the collision risk index correctly represents a risk of collision of the subject vehicle with the front object when the subject vehicle is traveling in a condition that is under an influence of the lateral acceleration (Abstract). 
None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689